t c memo united_states tax_court gary g and linda j hart petitioners v commissioner of internal revenue respondent docket no filed date gary r matthews for petitioners aubrey c brown for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in continued respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure after concessions by the parties ’ the issues for decision are as follows whether petitioners' tobacco barn is sec_179 property and what is the applicable_recovery_period for petitioners' tobacco barn findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in richmond kentucky at the time that their petition was filed with the court petitioners own a 187-acre farm on which they grow burley tobacco and raise beef cattle in addition petitioners grow a continued issue and all rule references are to the tax_court rules_of_practice and procedure petitioners concede an adjustment regarding the applicable_depreciation_method recovery_period and convention with respect to a concrete septic tank further petitioners concede an adjustment for schedule f mortgage interest in the amount of dollar_figure respondent concedes that petitioners are entitled to schedule a deductions for state and local_taxes in the amount of dollar_figure home mortgage interest in the amount of dollar_figure medical_expenses in the amount of dollar_figure to the extent such amount exceeds percent of adjusted_gross_income and charitable_contributions in the amount of dollar_figure finally the parties agree that the earned_income_credit adjustment is purely computational limited amount of corn and hay to feed their cattle during the year in issue petitioners grew approximately big_number pounds of tobacco on their farm petitioners also purchase and make ready for market tobacco crop from tobacco farmers who do not themselves process the tobacco to make their tobacco ready for market petitioners process the tobacco in the following manner petitioners generally harvest their tobacco crop at the end of july the cut tobacco is then mounted over approximately 4-foot-long sticks six to eight plants on a single stick the tobacco is then left in the field for a few days for field curing ie drying thereafter the tobacco is loaded onto wagons and transported to a tobacco barn in the tobacco barn the tobacco sticks are hung on stringers and left to cure for several months generally until october petitioners hire a few employees for about weeks to assist them with the aforementioned tasks after curing their tobacco petitioners strip the tobacco leaves from the stalk and grade them into to different gualities stripping and grading of the tobacco leaves are essential parts of petitioners' tobacco business finally petitioners bale the graded tobacco leaves put them into boxes and transport them to another location where they are eventually shipped to the market petitioners hire a few employees generally for about months to assist them with the stripping grading baling and boxing of the tobacco leaves petitioners acquired a new tobacco barn in the tobacco barn the tobacco barn is an enclosed structure consisting of wooden walls a high a-type ceiling and a dirt floor it i sec_36 feet wide and feet long it ha sec_3 doors on each of two opposite sides large enough to admit large pieces of machinery or farming equipment the tobacco barn is constructed with support beams four across and thirteen deep set on concrete piers there are drop rails running north to south and east to west at a 90-degree angle to the support beams the drop rails are set at three different heights and are used to hang the tobacco sticks the tobacco barn is not foundationally strong and could not for example house cattle however the tobacco barn could be structurally strengthened with relative ease the tobacco barn was constructed to provide for ventilation through the roof side walls and side doors on each of the two opposite sides of the barn there are approximately seven ventilator doors about feet wide used to control air flow there are also cracks between the boards on the sides of the barn due to the cracks in the walls large quantities of grain cannot be stored in the tobacco barn the tobacco barn is equipped with minimal electrical wiring and lighting fixtures it is not insulated nor does it have heating or plumbing the tobacco barn was not completed until date and petitioners did not cure tobacco in the tobacco barn during after its completion petitioners used the tobacco barn for stripping grading and baling the tobacco leaves since petitioners have used the tobacco barn in a substantial part of their tobacco business including the curing stripping grading baling and boxing of the tobacco leaves during curing season petitioners use the tobacco barn mainly as a curing facility during that season all of the work performed in the tobacco barn is related to the curing of the tobacco for example the tobacco barn is not equipped with a cable hoist system and tobacco is hung manually by petitioners and their employees after the curing season petitioners use the tobacco barn for about months of the year for stripping grading and baling and boxing of the tobacco leaves in what is commonly referred to as a stripping room a good stripping room is essential to tobacco producers for preparation of the tobacco for market a stripping room need not be located inside a tobacco barn in fact it is preferable to haul the unstripped tobacco to a more suitable location however smaller producers suffice by temporarily enclosing a portion of their barn with plastic and using a foldup bench and portable heat petitioners chose this latter option the stripping room or more appropriately in petitioners' case the stripping area is located in the center of the tobacco barn it i sec_12 feet wide and feet long it consists of plywood stacked to form a work bench a small machine used to strip tobacco and a hydraulic press used to bale tobacco the stripping area is not always enclosed only in cold weather do petitioners enclose the stripping area using plastic sheeting and plywood to provide shelter it takes about a day to enclose the stripping area the tobacco barn is generally not used in petitioners' tobacco business between march and july however in some years a limited amount of tobacco may remain hanging in the tobacco barn beyond february ---for example when petitioners produce tobacco in excess of their sales quota petitioners occasionally use the tobacco barn to store farm equipment petitioners own two other barns these other barns are referred to by petitioners as combination barns combination barns are of a sturdier design than the tobacco barn and may be used to cure and process tobacco as well as house cattle or store grain on their federal_income_tax return petitioners reported the cost of the tobacco barn as dollar_figure and elected to deduct dollar_figure of that amount under sec_179 petitioners claimed depreciation for the balance of the cost of the tobacco barn using the midquarter_convention the 150-percent declining balance method and a 10-year recovery_period in the notice_of_deficiency respondent determined that the dollar_figure cost consisted of the cost of two separate assets the tobacco barn and a concrete septic tank respondent determined that the tobacco barn was not entitled to sec_179 treatment and that the applicable recovery for the tobacco barn is years opinion issue deduction under sec_179 sec_179 allows a taxpayer to deduct rather than capitalize the cost of certain property up to specified dollar limits as specified in sec_179 the deduction is allowable for the entire cost or a portion of the cost of the property see sec_1_179-1 income_tax regs as pertinent here sec_179 property is any tangible_property that is sec_1245 property as defined in sec_1245 see sec_179 sec_1245 property is defined by sec_1245 as inter alia a personal_property b other_property not including a building or its structural_components but only if such other_property is tangible and as previously mentioned petitioners have conceded the adjustment regarding the concrete septic tank was used as an integral part of manufacturing production or extraction or constituted a facility used in connection with any of the activities referred to in clause for the bulk storage of fungible commodities or d a single_purpose_agricultural_or_horticultural_structure as defined in sec_168 sec_1_1245-3 income_tax regs provides that language used to describe property in sec_1245 b shall have the same meaning as when used in paragraph a of sec_1_48-1 income_tax regs and the terms building and structural_components shall have the meanings assigned to those terms in paragraph e of sec_1_48-1 income_tax regs in 109_tc_21 we held that in deciding whether a property is sec_1245 property congress intended the same tests to be used as were applied for purposes of deciding whether property was sec_38 property for purposes of the investment_tax_credit under sec_48 prior to the amendment of sec_48 in the omnibus budget reconciliation act of obra publaw_101_ sec a stat effective with respect to property placed_in_service after date ’ henceforth all references to sec_48 are to that section previous to its amendment by the omnibus budget reconciliation act of publaw_101_508 sec a stat prior to its amendment sec_48 provided as follows in general -- the term sec_38 property means-- a tangible_personal_property or b other tangible_property not including a building and its structural_components but only if such property-- is used as an integral part of manufacturing production or extraction x kk or constitutes a facility used in connection with any of the activities referred to in clause i for the bulk storage of fungible commodities or d single purpose agricultural or horticultural structures sec_48 defined the term single_purpose_horticultural_structure as follows a a greenhouse specifically designed constructed and used for the commercial production of plants and b a structure specifically designed constructed and used for the commercial production of mushrooms continued petitioners contend that the tobacco barn qualifies as sec_1245 property as the term in defined under both sec_1245 a b and sec_1245 d a sec_1245 8b petitioners' first contention is that the tobacco barn is a structure other than a building used as an integral part of manufacturing or production of tobacco and meets the requirements of sec_1245 b alternatively petitioners contend that the tobacco barn is a structure other than a building used as a facility in connection with the manufacturing or production of tobacco for the bulk storage of tobacco and meets the requirements of sec_1245 b respondent argues that the tobacco barn is a building within continued further sec_48 provided structures which include work space --an enclosure or structure which provides work space shall be treated as a single_purpose_horticultural_structure only if such work space is solely for-- a the stocking caring for or collecting of plants or their produce b the maintenance of the enclosure or structure and c the maintenance or replacement of the equipment or stock enclosed or housed therein the meaning of the exclusion of sec_1245 b we agree with respondent the term building as used in sec_48 and therefore as applicable to our discussion has caused much consternation among taxpayers and has produced a correspondingly large amount of litigation see 74_tc_137 as a result the term building has become a term of art see id in this regard it has long been established that used in the context of sec_48 congress intended that the term building be given its commonly accepted meaning that is a structure or edifice enclosing a space within its walls and usually covered by a roof h rept 87th cong 2d sess 1962_3_cb_405 s rept 87th cong 2d sess 1962_3_cb_707 see eg 538_f2d_790 8th cir 87_tc_463 affd 849_f2d_1398 11th cir 76_tc_609 73_tc_1059 62_tc_413 in the alternative respondent argues that the tobacco barn does not meet a number of the other requirements of sec_1245 a b however because we agree with respondent that the tobacco barn is a building we need not consider these alternative arguments sec_1 48-l1 e income_tax regs defines the term building as follows the term building generally means any structure or edifice enclosing a space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space the term includes for example structures such as apartment houses factory and office buildings warehouses barns garages railway or bus stations and stores the term building does not include such structures as oil_and_gas storage tanks grain storage bins silos fractionating towers blast furnaces basic oxygen furnaces coke-ovens brick kilns and coal tipples this regulation has been interpreted to establish a two-part test that considers both appearance and function in determining whether a particular structure is a building the appearance test as its name implies considers whether the structure has the appearance of a building in the ordinary sense see yellow freight sys inc v united_states supra pincite cf a c monk co v united st686_f2d_1058 4th cir the testimony and photographs in the record clearly show that the tobacco barn resembles a building in appearance thus the tobacco barn would be considered a building under the appearance test of sec_1 48-l1 e income_tax regs the scope of the term building is limited to structures used for purposes or functions similar to those enumerated in sec_1 48-l1 e income_tax regs see munford inc v commissioner supra pincite 50_tc_306 thus the functional test is described as one that inguires whether the purpose of the structure at issue is a purpose ejusdem generis to the purposes described by example in sec_1 48-l1 e income_tax regs and whether the structure performs a function similar to those structures enumerated in sec_1_48-1 income_tax regs as buildings ie apartment houses factory and office buildings warehouses barns garages railway or bus stations and stores see 74_tc_768 affd in part and revd in part on another issue 708_f2d_1385 9th cir thus the court must consider whether the structure functions like a building ie does it 'provide shelter or furnish working space or exist for another purpose that could be listed with the enumerated purposes without violating the constraining rules of ejusdem generis ' see 708_f2d_1385 9th cir affg in part and revg in part on another issue 74_tc_768 in applying the functional test one of the major focuses of inquiry is whether the structure provides working space for employees that is more than merely incidental to the primary function of the structure see eg 499_f2d_1263 munford inc v commissioner supra pincite scott paper co v commissioner supra pincite valmont indus inc v commissioner supra pincite catron v commissioner supra pincite 369_fsupp_1283 w d ky affd per curiam 491_f2d_1258 6th cir in this regard it 1s appropriate to consider both the quantity and guality of the human activity within the structure see 620_f2d_862 munford inc v commissioner supra pincite consolidated freightways inc v commissioner t c pincite satrum v commissioner supra pincite if the nature of work performed within the structure is merely supportive and ancillary to the function of the structure then the structure is not considered as providing working space see valmont indus inc v commissioner supra pincite in valmont indus inc v commissioner supra pincite we considered whether a structure provided working space considering the guantity and the nature of the employee activity performed in two galvanizing facilities we stated the proper inquiry is whether a substantial number of employees were frequently and regularly occupied in the facility this determination will necessarily depend upon the nature of the business venture housed within that structure citation omitted we went on to hold that in the context of that taxpayer's galvanizing operation work performed by to employees within the structure on a regular basis was substantial in gquantity and nature therefore the galvanizing structure was held to be a building petitioners contend that the tobacco barn was designed and constructed as a curing facility they assert that as a curing facility the tobacco barn is not similar to those structures enumerated in sec_1_48-1 income_tax regs as buildings there is no dispute that petitioners and their employees performed many chores in the tobacco barn the type of chores performed in the tobacco barn was twofold first petitioners and their employees spent about weeks transporting tobacco from the field to the tobacco barn and hanging the tobacco sticks therein we are satisfied that this activity would not lead to the conclusion that the tobacco barn provided working space however the tobacco barn provided working space beyond that ancillary to the function of the structure as a curing facility for about months of the year petitioners and certain employees used the tobacco barn on a full-time basis to prepare the tobacco for sale by stripping grading baling and boxing the tobacco given the nature of petitioners' tobacco manufacturing business human activity in stripping grading baling and boxing the tobacco was regular and frequent and exceeded the amount of human activity required in the curing process thus the tobacco barn provided working space that was more than merely incidental to the function of the structure as a curing facility petitioners rely heavily on brown williamson tobacco corp v united_states supra petitioners' reliance on this case is misplaced in brown williamson tobacco corp v united_states f_supp pincite the district_court specifically relied on the fact that the tobacco shed did not provide working space other than bringing in and out of the tobacco hogsheads and their placement in the racks created for them and their removal therefrom to hold that the tobacco shed in issue did not constitute a building the district_court indicated that the work involved in lifting tobacco hogsheads to storage racks was ancillary to the function of the structure as a storage_facility obviously petitioners' case is distinguishable from brown williamson tobacco corp v united_states supra in that the tobacco barn provided frequent and regular work space in the context of petitioners' tobacco manufacturing business in a number of cases this court has considered a discrete area of a larger structure to be a structure other than a building while holding other discrete areas of the same structure to be a building see eg munford inc v commission er t c pincite each of three distinct areas a truck loading platform a rail-loading platform anda refrigerated area were considered separately under the functional test 58_tc_365 sweet rooms of permanent construction that were closed off from the remainder of the plant by a floor-to-ceiling wall were considered separately 50_tc_306 cold-storage room sealed off from rest of structure by a floor-to-ceiling wall was considered separately petitioners' case however is factually distinguishable from the above-mentioned cases because the stripping area in the tobacco barn is not a distinct nor permanent structure during good weather the area is not partitioned by any material in cold weather petitioners put up a temporary room by hanging plastic sheeting and plywood to wood beams providing structural support for the tobacco barn under these circumstance the stripping area cannot be considered distinct from the rest of the tobacco barn and the work performed in that area must be considered work performed in the tobacco barn based on the foregoing the tobacco barn is a building and therefore is not sec_1245 property within the meaning of sec_1245 b b sec_1245 d alternatively petitioners contend that the tobacco barn is a single_purpose_horticultural_structure as defined in sec_1245 a d respondent contends that the tobacco barn is a general purpose structure we agree with respondent sec_168 b defines a single_purpose_horticultural_structure as i a greenhouse specifically designed constructed and used for the commercial production of plants and ii a structure specifically designed constructed and used for the commercial production of mushrooms in addition sec_168 b provides an enclosure or structure which provides work space shall be treated as a single_purpose_horticultural_structure only if such work space is solely for-- i the stocking caring for or collecting of livestock or plants as the case may be or their produce ii the maintenance of the enclosure or structure and iii the maintenance or replacement of the equipment or stock enclosed or housed therein thus in essence sec_168 b requires that in order to be a horticultural structure an asset must meet three tests first the structure must be specifically designed and constructed for permissible purposes e the specific design test see sec_1_48-10 income_tax regs the only permissible purposes for a single_purpose_horticultural_structure are the commercial production of plants including plant products such as flowers vegetables or fruit in a qreenhouse or the commercial production of mushrooms sec_1_48-10 income_tax regs emphasis added it is clear that the tobacco barn was not specifically designed and constructed for either of these permissible purposes the tobacco barn is not a greenhouse in which plants or plant products such as flowers vegetables or fruits are commercially produced see sec_1_48-10 income_tax regs neither is it a structure used in the commercial production of mushrooms see sec_1_48-10 income_tax regs the tobacco barn therefore does not meet the specific design test second a horticultural structure must be exclusively used for ie the exclusive use test the above-enumerated purposes see sec_1_48-10 income_tax regs under although not dispositive we find petitioners' characterization of the tobacco barn as a barn to be probative in evaluating the function of the structure legislative_history and case law indicate that general purpose agricultural structures such as barns and other farm structures which can be adapted to a variety of uses do not constitute single purpose horticultural structures s rept pincite 1978_3_cb_315 see sherwood v commissioner tcmemo_1988_544 petitioners stored farm equipment in the tobacco barn although not clear at what financial cost the tobacco barn could also be made foundationally stronger and could thereafter house cattle thus even though we do not base our holding on this issue these facts suggest that the tobacco barn could be adapted to a variety of uses and therefore is a general purpose structure the exclusive use test using the structure to process or market the product is nonpermissible see oregon trail mushroom co v commissioner tcmemo_1992_293 sec_1_48-10 a income_tax regs sec_1_48-10 iv income_tax regs provides that a horticultural structure that contains an area for processing plants or plant products will fail the exclusive use test because there is a nonpermissible use to decide whether the tobacco barn meets the exclusive use test we must therefore consider whether the curing stripping grading baling and boxing of the tobacco leaves constitute production activities or whether any is a nonpermissible use of that structure in oregon trail mushroom co v commissioner t c memo supra the issue was whether certain structures were used for the commercial production of mushrooms in that case we held that a structure used in the production of mushrooms is not merely a structure where mushrooms actually grow rather we held that a structure used to pasteurize compost ie to kill all organisms so that only mushrooms will grow constituted a structure used in the production of mushrooms we held that the pasteurization step was a necessary step and to eliminate that step would reduce or destroy the mushroom crop see id although in oregon trail mushroom co v commissioner supra we gave broad interpretation to the term production facility we cannot define that term as broadly in the context of petitioner's tobacco barn the distinction lies in the fact that the tobacco barn was not used in the production of mushrooms congress chose that in the context of mushroom production a single_purpose_horticultural_structure would be any structure specifically designed and constructed for that purpose whereas in the context of plant production a single_purpose_horticultural_structure would be any greenhouse specifically designed and constructed for that purpose see sec_168 b by using the word greenhouse we think that congress intended that only plant production activities of the type performed in a greenhouse would qualify as plant production activities thus petitioners' tobacco barn a structure other than a greenhouse used in the curing stripping grading baling and boxing of tobacco-- activities which we think constitute market preparation----does not meet the exclusive use test in addition the tobacco barn was extensively used in making the tobacco ready for market as mentioned work space ina single_purpose_horticultural_structure must be limited to that necessary to stock care for or collect plants or their products see sec_168 b as provided by sec_1_48-10 income_tax regs the term stocking caring for or collecting plants includes ancillary postproduction activities however the curing stripping grading baling and boxing of the tobacco leaves are not ancillary post-production activities see sec_1_48-10 income_tax regs although gathering sorting loading and packing activities when carried on in conjunction with and ancillary to other permissible purposes do not disqualify a structure as a single purpose agricultural structure they cannot constitute the sum total of the activities performed in the structure id because we are not persuaded that any of the activities performed in the tobacco barn ie the curing stripping grading baling and boxing of the tobacco leaves constitute the commercial production of plants in a greenhouse we cannot hold that such activities simply constitute ancillary post production activities see id third for a structure to be a single_purpose_horticultural_structure it must satisfy an actual use test see sec_1_48-10 income_tax regs however because we have held that the tobacco barn does not meet the specific design or the exclusive use test we need not consider whether it meets the actual use test based on the foregoing we hold that the tobacco barn is not a single_purpose_horticultural_structure it therefore follows that the tobacco barn is not sec_179 property - - issue recovery_period we must decide the applicable_recovery_period for the tobacco barn respondent determined that the tobacco barn is year property petitioners contend that the tobacco barn is year or in the alternative 15-year_property we agree with respondent the applicable_recovery_period is an element in the calculation of the deduction for depreciation allowed by sec_167 as pertinent here sec_168 provides the following applicable recovery periods type of property applicable_recovery_period 10-year_property years 15-year_property years 20-year_property years sec_168 generally defines 10-year_property as property having a class_life of years or more but less than years 15-year_property as property having a class_life of years or more but less than years and 20-year_property as property having a class_life of or more years class_life as defined by sec_168 1i is determined by reference to former sec_167 as in effect prior to its repeal by the obra sec a stat sec_167 provided for a depreciation allowance based upon the class_life prescribed by the secretary_of_the_treasury or_his_delegate the class lives of depreciable assets can be found in a series of revenue procedures issued by the commissioner see sec_1 a --11 b income_tax regs the revenue_procedure in effect for the years in issue in this case is revproc_87_56 1987_2_cb_674 as pertinent here revproc_87_ 1987_2_cb_677 provides the following asset guideline classes land improvements includes improvements directly to or added to land whether such improvements are sec_1245 property or sec_1250 property provided such improvements are depreciable examples of such assets might include sidewalks roads canals waterways drainage facilities sewers wharves and docks bridges fences landscaping shrubbery or radio and television transmitting towers does not include land improvements that are explicitly included in any other class and buildings and structural_components as defined in sec_1 48-l e of the regulations farm buildings except structures included in class single purpose agricultural or horticultural structures within the meaning of sec_48 of the code assets includable in class have a class_life of years and by virtue of sec_168 are 15-year_property with an applicable_recovery_period of years see sec_168 assets includable in class have a class_life of years and by virtue of sec_168 are 20-year_property with an applicable_recovery_period of years see id finally single purpose agricultural or horticultural structures are by virtue of sec_168 d 10-year_property with an applicable_recovery_period of years see id respondent contends that the tobacco barn is a farm building a class asset and therefore has a recovery life of years petitioners contend that the tobacco barn has a recovery_period of years because it is a single_purpose_horticultural_structure as discussed above the tobacco barn is not a single_purpose_horticultural_structure and therefore does not have a 10-year recovery_period as prescribed under sec_168 e d in the alternative petitioners contend that the tobacco barn is a land improvement a class asset and therefore has a recovery_period of years as discussed above the tobacco barn is a building as defined under sec_1_48-1l1 e income_tax regs class specifically excludes buildings therefore the tobacco barn does not have a 15-year recovery_period by virtue of being includable in class petitioners have not asserted that the tobacco barn is 10-year or 15-year_property by virtue of being includable in any other class of assets we therefore sustain respondent on this issue to reflect our disposition of the disputed issues as well as the parties' concessions decision will be entered under rule
